2 F.3d 1161
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Juan Benito SOTO-TAPIA, Defendant-Appellant.
No. 93-2153.
United States Court of Appeals, Tenth Circuit.
Sept. 8, 1993.

Before TACHA, BALDOCK and KELLY, Circuit Judges.2

ORDER AND JUDGMENT1

1
Mr. Soto-Tapia appeals from the district court's denial of his motion for sentence reduction.  See 28 U.S.C. 2255;  18 U.S.C. 3582(c)(2).  He argues that he is entitled to a one-level reduction for acceptance of responsibilty due to a subsequent amendment of U.S.S.G. 3E1.1.  This argument is foreclosed by United States v. Avila, 997 F.2d 767, 768 (10th Cir.1993).


2
AFFIRMED. The mandate shall issue forthwith.



2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause therefore is ordered submitted without oral argument


1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3